COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 MARTHA A. DELGADO,                            §                08-17-00163-CV

                 Appellant,                    §                 Appeal from the

 v.                                            §               388th District Court

 JOSE LUIS DELGADO,                            §            of El Paso County, Texas

                  Appellee.                    §              (TC# 2015DCM5202)

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2019.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.